           Case 3:18-cv-04881-JSC Document 60 Filed 03/26/19 Page 1 of 4



 1 STRIS & MAHER LLP
     PETER K. STRIS
 2 peter.stris@strismaher.com
     BRIDGET ASAY (pro hac vice)
 3 bridget.asay@strismaher.com
     RACHANA A. PATHAK
 4 radha.pathak@strismaher.com
     JOHN STOKES
 5 john.stokes@strismaher.com
     JOSHUA MICHELANGELO STEIN
 6 Joshua.stein@strismaher.com
     725 S. Figueroa Street, Suite 1830
 7 Los Angeles, CA 90017
     T: (213) 995-6800 | F: (213) 261-0299
 8
     Attorneys for Plaintiffs
 9 EMILY and MALCOLM FAIRBAIRN
10 WILMER CUTLER PICKERING
     HALE AND DORR LLP
11 DAVID C. MARCUS
     david.marcus@wilmerhale.com
12 CHRISTOPHER T. CASAMASSIMA
     chris.casamassima@wilmerhale.com
13 350 South Grand Avenue, Suite 2100
     Los Angeles, CA 90071
14 T: (213) 443-5300 | F: (213) 443-5400
15 Attorneys for Defendant
     FIDELITY INVESTMENTS
16 CHARITABLE GIFT FUND
17                                 UNITED STATES DISTRICT COURT

18                                NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20 EMILY FAIRBAIRN and                          Case No. 3:18-cv-04881-JSC
     MALCOLM FAIRBAIRN,
21                                              JOINT STIPULATION REQUESTING
                    Plaintiffs,                 ORDER TO EXTEND CASE DEADLINES;
22                                              [PROPOSED] ORDER
            v.
23
     FIDELITY INVESTMENTS CHARITABLE
24 GIFT FUND,
25                  Defendant.
26
27
28
                                                 1
                    JOINT STIPULATION REQUESTING ORDER TO EXTEND CASE DEADLINES
                                        CASE NO. 3:18-CV-4881-JSC
           Case 3:18-cv-04881-JSC Document 60 Filed 03/26/19 Page 2 of 4



 1          Pursuant to Civil Local Rule 6-2(a), Plaintiffs Emily and Malcolm Fairbairn and Defendant

 2 Fidelity Investments Charitable Gift Fund respectfully submit this Joint Stipulation Requesting Order
 3 To Extend Case Deadlines.
 4          WHEREAS, on December 13, 2018, the parties jointly submitted a Joint Case Management

 5 Statement & Proposed Order containing a proposed case management schedule, which the Court
 6 entered on December 21, 2018;
 7          WHEREAS, on December 5 and 6, 2018, Defendant propounded requests for production,

 8 interrogatories, and requests for admission on each Plaintiff as well as document subpoenas on three
 9 entities controlled by Plaintiffs;
10          WHEREAS, on January 11 and 14, 2019, Plaintiffs propounded requests for production and

11 interrogatories on Defendant and document subpoenas on three entities affiliated with Defendant;
12          WHEREAS, on January 24, 2019, Plaintiffs served responses and objections to Defendant’s

13 requests for production, interrogatories, requests for admission, and document subpoenas and stated
14 its intention to produce documents on a rolling basis, which commenced on February 18, 2019;
15          WHEREAS, on February 28, 2019, the Court entered an order (Dkt. 58) moving the deadline

16 to complete mediation from July 15, 2019 to August 29, 2019, and there have been no other
17 modifications to the Court’s Pre Trial Order.
18          WHEREAS, on March 4, 2019, Defendant served responses and objections to Plaintiffs’

19 requests for production and subpoenas and stated its intention to produce documents on a rolling
20 basis, which commenced on March 14, 2019;
21          WHEREAS, the parties’ document search and production efforts are ongoing and will not be

22 complete before April 15, 2019 at the earliest;
23          WHEREAS, the parties have notified each other of perceived deficiencies in the responses to

24 their respective requests for production and continue to meet and confer in a good-faith effort to
25 resolve these disputes; and
26          WHEREAS, on March 5, 2019, counsel for Plaintiffs proposed an extension of the existing

27 pretrial deadlines to accommodate the outstanding discovery in the action, counsel for Defendant
28 agreed on March 13, 2019 in an effort to work in good faith to reach compromise and resolve
                                                      2
                    JOINT STIPULATION REQUESTING ORDER TO EXTEND CASE DEADLINES
                                        CASE NO. 3:18-CV-4881-JSC
              Case 3:18-cv-04881-JSC Document 60 Filed 03/26/19 Page 3 of 4



 1 discovery disputes without court intervention, and the parties reached ultimate agreement on all
 2 dates on March 19, 2019;
 3             WHEREAS, the Parties agree that no depositions will be taken on or between June 7-21,

 4 2019;
 5             IT IS HEREBY STIPULATED AND AGREED that the Parties request the Court to extend

 6 the following discovery and dispositive motion deadlines as follows:
 7
                                           Current Deadline                   Stipulated Deadline
 8
 9    Fact Discovery Cut-Off:              June 5, 2019                       July 31, 2019

10   Plaintiffs’ Expert Witness            July 3, 2019                       August 28, 2019,
     Disclosures:
11
      Defendant’s Expert Witness           August 5, 2019                     September 27, 2019
12    Disclosures:
13
      Plaintiffs’ Rebuttal Expert          August 19, 2019                    October 11, 2019
14    Witness Disclosures:

15    Deadline to Complete                 August 29, 2019                    October 18, 2019
      Mediation:
16
17    Expert Discovery Cutoff:             September 19, 2019                  November 8, 2019

18    Deadline for Filing Dispositive      October 17, 2019                   December 6, 2019
      Motions:
19
20 Based on this Court’s Pre-Trial Order (Dkt. 49), the Parties believe that the following case
21 management and trial deadlines should be extended as follows:
22
23    Case Management Statement            August 8, 2019                     September 30, 2019
      Due
24
      Case Management Conference           August 15, 2019                    October 7, 2019
25
      Pre-Trial Conference                 January 23, 2020                   March 6, 2020
26
27    Trial                                February 18, 2020                  April 2, 2020

28
                                                          3
                     JOINT STIPULATION REQUESTING ORDER TO EXTEND CASE DEADLINES
                                         CASE NO. 3:18-CV-4881-JSC
          Case 3:18-cv-04881-JSC Document 60 Filed 03/26/19 Page 4 of 4



 1
     DATED: March 21, 2019                               /s/ Rachana A. Pathak
 2                                                       Peter K. Stris
                                                         Bridget Asay
 3                                                       Rachana A. Pathak
                                                         John Stokes
 4                                                       Joshua Michelangelo Stein

 5                                                       STRIS & MAHER LLP
                                                         725 Figueroa Street, Suite 1830
 6                                                       Los Angeles, CA 90017

 7                                                       Attorney for Plaintiffs
                                                         EMILY and MALCOLM FAIRBAIRN
 8
 9 DATED: March 21, 2019                                 /s/ Christopher T. Casamassima
                                                         David C. Marcus
10                                                       Christopher T. Casamassima

11                                                       WILMER CUTLER PICKERING
                                                         HALE AND DORR LLP
12                                                       350 South Grand Avenue, Suite 2100
                                                         Los Angeles, CA 90071
13
                                                         Attorneys for Defendant
14                                                       FIDELITY INVESTMENTS CHARITABLE
                                                         GIFT FUND
15
16
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
17
     The further case management conference is continued to October 10, 2019 at 1:30 p.m., the pretrial
18   conference is reset to March 5, 2020 and the trial is reset to April 6, 2020.
                                                                                ISTRIC
           March 26
19 Dated: _____________, 2019                                            ES D
                                                _________________________________
                                                                       T                 T
                                                                      A
                                                      The Honorable Jacqueline   Scott CorleyC
20                                                                   T
                                                      United States Magistrate Judge                                O
                                                                     S




                                                                                                                     U
                                                                    ED




                                                                                                                      RT
21                                                                                         D
                                                                                     RDERE
                                                                UNIT




                                                                               S O O
22                                                                       IT IS      DIFIED
                                                                            AS MO
                                                                                                                           R NIA

23
                                                                                                                 Corley
                                                                NO




                                                                                            uelin   e S c ot t
                                                                                                                          FO




24                                                                        Ju   d ge J a c q
                                                                 RT




                                                                                                                      LI




25                                                                       ER
                                                                     H




                                                                                                                     A




                                                                              N                                      C
26                                                                                              F
                                                                                  D IS T IC T O
                                                                                        R
27
28
                                                     4
                  JOINT STIPULATION REQUESTING ORDER TO EXTEND CASE DEADLINES
                                      CASE NO. 3:18-CV-4881-JSC
